OPINION — AG — **** ATTORNEY — LEGISLATOR — RECEIVING COMPENSATION FOR DEFENDING INDIGENT DEFENDANT, APPOINTED BY COURT **** AN ATTORNEY MEMBER OF THE OKLAHOMA LEGISLATURE DOES NOT VIOLATE ARTICLE V, SECTION 18 OR ARTICLE II, SECTION 12, OF THE OKLAHOMA CONSTITUTION, BY ACCEPTING APPOINTMENT AS AN ATTORNEY TO REPRESENT AN INDIGENT DEFENDANT ACCUSED OF CRIME OR CHARGED WITH A CRIMINAL OFFENSE IN THE COURTS OF THE UNITED STATES OF AMERICA. FILING A CLAIM AND RECEIVING COMPENSATION FROM THE UNITED STATES OF AMERICA FOR SUCH LEGAL SERVICES WOULD NOT VIOLATE ARTICLE V, SECTION 18 OR ARTICLE II, SECTION12, OKLAHOMA CONSTITUTION FOR SUCH COMPENSATION WOULD NOT RECEIVED AS AN OFFICER OF THE UNITED STATES. (W. J. MONROE)